     Case 8:20-cv-00461-JLS-DFM Document 18 Filed 06/29/20 Page 1 of 1 Page ID #:92




1
                           UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
2
      MOHAMED ELHENDI,                           )   Case No.
3
                                                 )
4     Plaintiff                                  )   8:20-cv-00461-JLS-DFM
5                                                )   ORDER TO DISMISS WITH
      v.                                         )   PREJUDICE
6
                                                 )
7     CITIBANK, N.A.; and DOES 1                 )
      through 10, inclusive,                     )
8
                                                 )
9     Defendants                                 )
10                                               )
11

12           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
13    this matter is dismissed in its entirety with prejudice pursuant to Federal Rule of
14    Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and
15    attorneys’ fees.
16

17                                            Dated: June 29, 2020
18

19

20
                                            /s/ JOSEPHINE L. STATON
                                       _______________________________________
21
                                              Honorable Judge of the District Court
22

23

24

25

26

27

28




                                          Order to Dismiss - 1
